NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 16 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CHRISTOPHER LIPSEY,                             No.    17-16116

                Plaintiff-Appellant,            D.C. No. 1:15-cv-00691-SKO

 v.
                                                MEMORANDUM*
SATF PRISONS AD-SEG PROPERTY
OFFICERS; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                        for the Eastern District of California
                   Sheila K. Oberto, Magistrate Judge, Presiding

                            Submitted April 11, 2018**

Before:      SILVERMAN, PAEZ, and OWENS, Circuit Judges.

      California state prisoner Christopher Lipsey appeals pro se from the

magistrate judge’s order dismissing his 42 U.S.C. § 1983 action alleging various

constitutional violations. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo whether the magistrate judge validly entered judgment on behalf of

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court. Allen v. Meyer, 755 F.3d 866, 867-68 (9th Cir. 2014). We

vacate and remand.

      Lipsey consented to proceed before the magistrate judge. See 28 U.S.C.

§ 636 (c). The magistrate judge then screened and dismissed Lipsey’s action

before the named defendants had been served. See 28 U.S.C. §§ 1915A,

1915(e)(2)(B)(ii). Because all parties, including unserved defendants, must

consent to proceed before the magistrate judge for jurisdiction to vest, Williams v.

King, 875 F.3d 500, 503-04 (9th Cir. 2017), we vacate the magistrate judge’s order

and remand for further proceedings.

      VACATED and REMANDED.




                                          2                                    17-16116